Citation Nr: 9929177	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-11 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a hearing loss 
disorder of the left ear.  

2.  Entitlement to service connection for a hearing loss 
disorder of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from March 21, 
1962 to September 20, 1962, for a total of six months.  He 
also had additional Army National Guard service.  

This appeal arises before the Board of Veterans' Appeals from 
a rating decision rendered by the St. Petersburg, Florida, 
Regional Office (RO), of the Department of Veterans Affairs, 
whereby service connection for a bilateral hearing loss 
disorder was denied in a rating decision dated August 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's left ear hearing loss disability has been 
obtained.  

2.  A left ear hearing loss disability is shown to be 
manifested during the veteran's active duty for training 
period.  

3.  A right ear hearing loss disability, if extant, 
manifested subsequent to service and is not shown to be 
related to that service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability is shown to have 
manifested during the veteran's six months of active duty for 
training.  38 U.S.C. § 1131, 1132 (West 1991 & Supp. 1999).  

2.  A claim for entitlement to service connection for a right 
ear hearing loss disability is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Entitlement to service connection for a left ear hearing 
loss disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim, has been satisfied.

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

In addition to a grant of service connection for a hearing 
loss disability on a direct basis as outlined above, service 
connection for sensorineural hearing loss may also be shown 
subsequent to service, when all the evidence, including that 
from service, shows that the current disorder is related to 
that service.  38 C.F.R. §§ 3.303(d) (1998).

With regard to whether the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
must be shown by the results of audiometric testing during a 
veteran's period of active military service in order for 
service connection to be granted, the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. 
§ 3.385 did not prevent a veteran from establishing service 
connection on the basis of post-service evidence of hearing 
loss that was related to service, when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for a hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet.App. 155, 159 (1993).  

Although Hensley holds that 38 C.F.R. § 3.385 does not 
preclude a finding of service connection for a hearing loss 
disability where the hearing impairment first rises to the 
level of a disability subsequent to service, it also finds 
that nexus evidence is required between the post-service 
hearing loss disability and an in-service disease or injury.  
Hensley v. Brown, 5 Vet.App.  155, 160 (1993) (where 
audiometric scores are present at separation, but a hearing 
loss disability manifests subsequent to service, 38 C.F.R. 
§ 3.385 does not preclude a finding of service connection 
where nexus evidence is present).  

The veteran claims, in essence, that he currently manifests a 
bilateral hearing loss disability, and that service 
connection is warranted.  He specifically argues that service 
was the only period of time that he was exposed to 
excessively loud noises. 

The figures for the veteran's audiometric scores reported 
prior to November 1967 have been converted to the current 
ISO/ANSI standards, which have been effective since November 
1, 1967; by adding 15 decibels to the figure reported at 500 
Hertz, 10 decibels to the figures reported at 1000, 2000, and 
3000 Hertz, and 5 decibels to the figure reported at 4000 
Hertz.  The purpose of the conversion is to be able to 
determine whether any of the figures reported prior to 
November 1, 1967, would have represented actual hearing loss 
under the more favorable ISO/ANSI criteria.  

The veteran's SMRs include records from his reserve as well 
as active duty for training records.  A reserve record, dated 
January 1962, show that an audiological examination was not 
conducted, but that his hearing on a whispered voice test was 
15/15 in both ears.  His examination report for the period 
commencing his active duty for training period, dated March 
23, 1962, reveals the same findings, with an additional note 
of 15/15 on the spoken voice test.  We note that the 
veteran's DD 214 reflects that he had six months of active 
duty for training in 1962, which was peacetime service.  
38 U.S.C. § 101 (29) (West 1991 & Supp. 1999).  Thus, we note 
that he was presumed sound at the time of entry for his 
active duty for training period, as no other defects are 
noted on his entrance examination report.  38 U.S.C. § 1132 
(West 1991 & Supp. 1999); see also 38 C.F.R. § 3.304(b) 1998.  

His examination at the end of his active duty for training 
shows only that in August 1962, his audiogram results 
reflected, after adjustment to ISO/ANSI criteria, right ear 
hearing of 25 decibels at 4000 Hertz, and left ear hearing of 
40 decibels at 4000 Hertz.  

A more complete audiogram was reported on his reserve 
audiogram of August 1966.  That record, adjusted for the more 
favorable ISO/ANSI criteria reflects the following:

8/66
500
1000
2000
3000
4000
R
30
25
25
N/A
20
L
30
30
30
N/A
45

We note that it appears that the veteran manifested a left 
ear hearing loss disability, by VA standards, in August 1962, 
at the end of his active duty for training period. Thus, left 
ear hearing impairment during the veteran's active duty for 
training rises to the level of a hearing loss disability 
during service and should be service connected. 

 

B.  Entitlement to service connection for a right ear hearing 
loss disability.

Turning now to the veteran's claim that he has a right ear 
hearing loss disability, we note that in making a claim for 
service connection, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

Again, for claims concerning service connection for hearing 
loss or impairment, VA has specifically defined what is meant 
by a "disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

In addition to a grant of service connection for a hearing 
loss disability on a direct basis as outlined above, service 
connection for sensorineural hearing loss may also be shown 
subsequent to service, when all the evidence, including that 
from service, shows that the current disorder is related to 
that service.  38 C.F.R. §§ 3.303(d) (1998).

However, we must now point out that the veteran's SMRs do not 
similarly show that a right ear hearing loss disability was 
manifested during the veteran's active duty for training 
period.  That is, his August 1962 report, which was taken 
during his active duty for training period, shows only an 
audiometric score of 25 decibels at 4000 Hertz.  His August 
1966 reserve report, which is more complete, again shows only 
that his audiometric scores at the 1000 and 2000 Hertz 
frequencies were recorded at 25 decibels, and that his 
decibel level was reportedly 20 at the 4000 Hertz frequency.  
Thus, the record does not reflect that any hearing loss 
impairment rose to the level of a hearing loss disability, 
according to VA standards, during the veteran's active duty 
for training, so that service connection is not appropriate 
on this basis.  

As indicated above, when there were no audiometric scores 
reported at separation from service, the regulations at 
38 C.F.R. § 3.385 do not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss, provided that nexus evidence was present, even 
where a hearing loss first met the regulation's requirements 
after service.  Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992); Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  

However, we must stress that nexus evidence between any post 
service hearing impairment that meets the criteria for a 
subsequent hearing loss disability, as prescribed by 
38 C.F.R. § 3.385, and the veteran's service, is ultimately 
required.  There is no such evidence in this case.  

That is, although the veteran's right ear audiometric scores 
show that a hearing loss disability was ultimately manifested 
subsequent to his service, we note that no such disability 
was shown during his service.  Thus, the veteran must present 
evidence of a medical nexus between any subsequent disability 
and service, in order for his claim to be well grounded.   

In this regard, we note that the medical evidence received 
subsequent to service shows that the veteran had an audiogram 
performed in May 1997.  The cover letter to this examination 
shows that the examiner noted that the veteran was concerned 
about hearing loss that "could have been caused by 90mm 
guns," and further finds that "While that certainly is a 
possibility, I believe you also mentioned that you used 
shotguns and farm machinery, so it is difficult to tell what 
could be the causative factors."  

We conclude that this opinion is speculative, particularly in 
light of the other factors mentioned, namely his exposure to 
farm machinery and hunting.  The Court has held that 
speculative medical opinions are not sufficient to present a 
well grounded claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

Although the veteran contends that it is more likely that his 
service is the cause of his hearing impairment, we must point 
out that such a nexus must be drawn by medical evidence, and 
that the veteran has not established that he has the medical 
expertise required to make such a finding.  Thus, in the 
absence of clinical evidence showing a relationship between 
the veteran's service and his right ear hearing impairment 
disorder, his claim must be denied.

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In particular, we note that the veteran 
has not alleged that additional records are available.  In 
addition, in this case, the supplemental statement of the 
case advised the veteran of the requirements of a well-
grounded claim.


	
ORDER

Entitlement to service connection for a left ear hearing loss 
disability is granted.

Entitlement to service connection for a right ear hearing 
loss disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  The Court held that a statement which opines that the veteran "may" have been showing symptoms also 
[necessarily] implies that the veteran may not have been showing symptoms, and is therefore speculative.  5 
Vet. App. 30 (1993)(an opinion relating "the patient may have been having some symptoms of his multiple 
sclerosis for many years prior to the date of diagnosis" is speculative, and therefore not sufficient to present a 
well grounded claim.  Only in conjunction with a second,  somewhat less speculative statement, is a 
minimally well grounded claim present.)

